 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of
December 15, 2006 by and between Peerless Systems Corporation (“Company” or
“Peerless”) and Howard J. Nellor (“Consultant”).
     WHEREAS, Consultant concurrently with the execution and delivery of this
Agreement has resigned as the Chief Executive Officer and President of the
Company; and
     WHEREAS, the Company and Consultant (the “Parties”) wish to set forth in
writing the terms on which Consultant will be retained as a consultant by the
Company;
     THEREFORE, the Parties agree as follows:
1. TERM
     1.1 Term. The term of this Agreement shall commence on December 15, 2006
(the “Effective Date”), and shall continue on the terms and conditions set forth
below until the one and one half (1 1/2) anniversary of the Effective Date,
unless earlier terminated as provided in Section 5 (the “Term”). Consultant’s
consulting relationship as defined in this Agreement will cease at the end of
the Term. A new Agreement may be negotiated at that time, subject to mutual
concurrence between the Company and Consultant.
2. POSITION AND DUTIES
     2.1 As of the Effective Date, Consultant hereby resigns as President and
CEO of the Company and any of its subsidiaries and affiliates, but shall retain
his seat on the Board and shall be retained as a consultant by the Company on
the terms and conditions set forth herein. Consultant acknowledges that he has
been paid all wages, including vacation pay, in connection with his services as
President and CEO. During the Term, Consultant shall take such actions as the
CEO may direct from time to time in his capacity as Consultant; provided,
however, that Consultant shall be required to devote no more than approximately
twenty hours per month to the performance of his duties hereunder.
     2.2 Except as provided herein and all option agreements entered into prior
to the Effective Date and the indemnification agreement previously signed,
Consultant hereby acknowledges that any and all agreements that he was subject
to as an employee of the Company are terminated as of the Effective Date of this
Agreement.
     2.3 Consultant, at his own cost, agrees to provide working space and
facilities, and any other services and materials Consultant may reasonably
request in order to perform the work assigned to him. All work shall be
performed at Consultant’s facilities unless otherwise mutually agreed and shall
be performed in a workmanlike and professional manner by Consultant.
     2.4 Anything herein to the contrary notwithstanding, the parties hereby
acknowledge and agree that Company shall have no right to control the manner,
means, or method by which Consultant performs the services called for by this
Agreement. Rather, Company shall be entitled

 



--------------------------------------------------------------------------------



 



only to direct Consultant with respect to the elements of services to be
performed by Consultant and the results to be derived by Company, to inform
Consultant as to where and when such services shall be performed, and to review
and assess the performance of such services by Consultant for the limited
purposes of assuring that such services have been performed and confirming that
such results were satisfactory.
     2.5 Consultant shall be entitled to the same directors and officers
insurance benefits as the directors of the Company generally.
3. COMPENSATION
     3.1 Compensation. Consultant shall be paid a consulting fee at the
bi-weekly rate of $11,538.46 (the “Compensation”) during the Term. In the event
of Consultant’s death during the Term, any remaining Compensation, KMC Bonus
Compensation, and Incentive Compensation if the performance criteria are met,
shall be paid to Consultant’s trust or estate, as applicable. Consultant agrees
to provide the Company with invoices which summarize his consulting duties.
     3.2 KMC Bonus Compensation. Consultant shall be paid the remaining 50% of
his Kyocera Mita Corporation (KMC) bonus in the amount of $137,000 upon the
earlier of the following events: 1) KMC signs the Master Development Agreement
(MDA) with no substantial changes to the intent of the MOU; or 2) the full term
of the MOU is completed and the Company receives what it would be entitled to if
KMC signed the MDA.
     3.3 Incentive Compensation. Consultant shall be eligible for a target bonus
of $50,000 during the Term upon the satisfaction of performance criteria to be
determined between Consultant and the Board.
     3.4 Board Compensation and Stock Option Awards. Consultant shall be
entitled to any and all compensation payable to non-employee directors,
including stock options awarded upon each successive election as a Director,
under the Board compensation policies as the same may be adopted and amended
from time to time by the Board.
     3.5 State and Federal Taxes. As Consultant is not an employee of the
Consultant, the Company shall not take any action with respect to any benefits
or commitments due to Consultant hereunder inconsistent with Consultant’s status
as a consultant. In particular: a) the Company will not withhold FICA (Social
Security) from Consultant’s payments; b) the Company will not make state or
federal unemployment insurance contributions on behalf of Consultant; c) the
Company will not withhold state and federal income tax from payment to
Consultant; d) the Company will not make disability insurance contributions on
behalf of Consultant; e) the Company will not obtain workers’ compensation
insurance on behalf of Consultant. Consultant agrees to indemnify the Company in
connection with any tax issues associated with his consulting services.
     3.6 Unvested Stock Options. Any unvested stock options granted to him prior
to the Term shall continue to vest during the Term pursuant to the terms of the
applicable stock plan.
     3.7 Benefits. Consultant shall be eligible to continue health care benefits
through December 31, 2006, and then for up to the end of the Term in accordance
with COBRA, and the Company will reimburse the Consultant for any actual, out of
pocket expenses incurred in connection therewith.

2



--------------------------------------------------------------------------------



 



     3.8 Business Expenses. Consultant shall be entitled to reimbursement of
reasonable business expenses in accordance with Company policies, as they may be
in effect from time to time.
     3.9 Waiver of Benefits. Consultant understands and agrees that he is not
entitled to any benefits under the Company’s 401(k) plan. As such, if for any
reason whatsoever, he is found to be entitled to such benefits by a court or
governmental agency, he expressly elects not to contribute to said 401(k) plan.
4. TERMINATION
     5.1 Termination By The Company For “Cause”. The Company may terminate
Consultant’s relationship only for “Cause.” For purposes of this Agreement,
“Cause” shall mean the Board’s reasonable determination that one or more of the
following conditions exist:
          (a) Consultant has been convicted of or pled guilty or nolo contendre
to any felony, or has entered into a consent decree with any federal or state
securities regulator which prohibits Consultant from being a director or officer
of a publicly traded company;
          (b) Consultant has committed one or more acts of theft, embezzlement
or misappropriation against the Company;
          (c) Consultant has failed to substantially perform Consultant’s duties
hereunder (other than such failure resulting from Consultant’s incapacity due to
physical or mental illness), which failure has not been remedied within thirty
days after written demand for substantial performance was delivered by the
Company which demand specifically identified the manner in which the Company
believes that Consultant has not substantially performed Consultant’s duties;
and
          (d) Consultant has materially breached his obligations under this
Agreement, including without limitation, Sections 6 and 7, which breach was not
remedied within thirty (30) days after written notice was delivered by the
Company which specifically identified the breach that the Company believes has
occurred.
5. RIGHTS IN DATA
     5.1 As between the Company and Consultant and for the consideration set out
herein and for other consideration which the parties acknowledge having been
tendered and received, except as set forth below in this section, all right,
title, and interest in and to the programs, systems, data, or materials used or
produced by Consultant in the performance of the services called for in this
Agreement shall remain or become the property of the Company.
     5.2 All right, title, and interest in and to all deliverables, including
all rights in copyrights or other intellectual property rights pertaining
thereto, shall be held by the Company. Consultant shall mark all deliverables
with the Company’s copyright or other proprietary notice as

3



--------------------------------------------------------------------------------



 



directed by the Company and shall take all actions deemed necessary by the
Company to perfect the Company’s rights therein. In the event that Consultant
can by law or otherwise retain any rights to any deliverables, Consultant agrees
to assign, and upon creation thereof automatically assigns, all right, title,
and interest in and to such deliverables to the Company, without further
consideration. Consultant agrees to execute any documents of assignment or
registration of copyright or other intellectual property rights requested by the
Company respecting any and all deliverables. Consultant retains no rights or
license to utilize such deliverables except in furtherance of the purposes of
this Agreement or unless specifically authorized in writing by the Company.
     5.3 All copyrights, patents, trade secrets, design rights, or other
intellectual property rights associated with any ideas, designs, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Consultant during the course of performing the Company’s work (collectively,
the “Work Product”) shall belong exclusively to the Company. Consultant
automatically assigns at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest he may have
in such Work Product, including any and all copyrights, moral rights, community
property rights or other intellectual property rights pertaining thereto, and
Consultant agrees not to exercise any moral rights with respect to the Work
Products. Upon request of the Company, Consultant shall take such further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment.
     5.4 Notwithstanding anything to the contrary herein, Consultant shall be
free to use and employ his general skills, know-how, and expertise, and to use,
disclose, and employ any generalized ideas, designs, concepts, know-how,
methods, techniques, or skills gained or learned during the course of any
assignment, so long as he acquires and applies such information without
disclosure of any confidential or proprietary information of the Company and
without any unauthorized use or disclosure of Work Product.
     5.5 All right, title, and interest in and to any programs, systems, data,
designs, and materials furnished to Consultant by the Company are and shall
remain the property of the Company.
6. COMMUNICATIONS SYSTEMS AND ACCESS TO INFORMATION
     6.1 Consultant understands that Consultant may receive access to the
Company’s computers and electronic communications systems (“systems”), including
but not limited to voicemail, email, customer databases, and internet and
intranet systems. Such systems are intended for legitimate business use related
to the Company’s business. Consultant acknowledges that Consultant does not have
any expectation of privacy as between Consultant and the Company in the use of
or access to the Company’s systems and that all communications made with such
systems or equipment by or on behalf of Consultant are subject to the Company’s
scrutiny, use and disclosure, in the Company’s discretion, but subject to the
confidentiality provisions herein. The Company reserves the right, for business
purposes, to monitor, review, audit, intercept, access, archive and/or disclose
materials sent over, received by or from, or stored in any of its electronic

4



--------------------------------------------------------------------------------



 



systems. This includes, without limitation, email communications sent by users
across the internet and intranet from and to the www.peerless.com domain or any
other domain. This also includes, without limitation, any electronic
communication system that has been used to access any of the Company’s systems.
Consultant also acknowledges that the Company reserves the right, for legitimate
business purposes, to search all work areas (for example, offices, cubicles,
desks, drawers, cabinets, computers, computer disks and files) and all personal
items brought onto the Company’s property or used to access the Company
information or systems.
     6.2 Consultant agrees that it will not use any computer equipment with a
Microsoft Windows operating system with any Company computer network unless such
equipment has the latest patches and updates provided by Microsoft, and has
up-to-date virus protection software. Consultant agrees that at all times it
will be prepared to provide a proof of a recent full system scan using
up-to-date virus protection software for any such computer equipment. Consultant
further agrees to allow the Company’s IT department to inspect any such computer
equipment prior to its use with any Company network. Finally, Consultant agrees
that the Company shall have access to and jurisdiction over any such computer
equipment when it is brought on to Company’s premises.
7. CONFIDENTIALITY
     During the Term, Consultant will have access to and become acquainted with
various information relating to the Company’s business operations, including
customer and supply lists, customer files, marketing data, business plans,
strategies, employee lists, contracts, financial records and accounts, products
in development, product plans, projections and budgets, and similar information.
Consultant agrees that to the extent such information is not generally known to
or available to the public and/or the industry, and gives the Company an
advantage over competitors who do not know of or use such information, such
information and documents constitute “Confidential Information” of the Company.
Consultant further agrees that any documents relating to the business of the
Company, whether they are prepared by Consultant or come into Consultant’s
possession in any other way, are owned by the Company, shall remain the
exclusive property of the Company, and must be returned to the Company upon
termination of employment. Consultant shall not use any Confidential Information
of the Company, directly or indirectly, for Consultant’s own benefit, or the
benefit of any person or entity other than the Company, nor shall Consultant
disclose Confidential Information to any person or entity other than the Company
and its employees, either during the Term or at any time thereafter, except as
may be appropriate for Consultant to perform his duties as consultant or
director of the Company.
8. NON-SOLICITATION
     8.1 Non-Solicitation. During the Term, and for a period of two years
following the date of Consultant’s consulting relationship hereunder is
terminated, Consultant shall not solicit or induce any of the Company’s
employees, agents or independent contractors to end their relationship with the
Company, or recruit, solicit or otherwise induce any such person to perform
services for Consultant, or any other person, firm or company.

5



--------------------------------------------------------------------------------



 



9. ARBITRATION AGREEMENT
     9.1 Any dispute between the Parties shall be finally settled by mandatory
binding arbitration in Los Angeles County, California. That arbitration will be
conducted in accordance with California Code of Civil Procedure section 1282 and
following, including, but not limited to, Section 1283.05 (which governs the
type of discovery that is available). The arbitration will take place before a
single arbitrator selected by mutual agreement between the parties. If the
Parties are unable to agree on a neutral arbitrator within thirty (30) days of a
demand for arbitration, each will appoint an independent third party and those
two independent third parties shall appoint an arbitrator. Each party to the
arbitration shall bear that party’s own costs, attorney’s fees and
disbursements. A judgment on a binding arbitration award may be entered in any
court of competent jurisdiction. Notwithstanding the foregoing, the Parties
acknowledge and agree that this provision shall not preclude either party from
requesting temporary and/or preliminary equitable relief, including injunction
or other provisional relief, to enforce the restrictive covenants contained
herein until such time as the dispute can be arbitrated and relief obtained, and
for this purpose hereby irrevocably consent and submit to the exclusive personal
jurisdiction of, and venue in, the federal and state courts located in Los
Angeles, California.
10. GENERAL PROVISIONS
     10.1 Assignment; Binding Effect. Neither the Company nor Consultant may
assign, delegate or otherwise transfer this Agreement or any of their respective
rights or obligations hereunder without the prior written consent of the other
party, except in the case of Consultant’s death. Any attempted prohibited
assignment or delegation shall be void. This Agreement shall be binding upon and
inure to the benefit of any permitted successors or assigns of the parties and
the heirs, executors, administrators and/or personal representatives of
Consultant.
     10.2 Notices. All notices, requests, demands and other communications that
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

     
If to the Company:
  Peerless Systems Corporation
2381 Rosecrans Avenue
Manhattan Beach, CA 90245
Attention: Chief Consultant Officer
Facsimile: (310) 536-9460
 
   
If to Consultant:
  Howard J. Nellor
4048 W. Danby Ct.
Winter Springs, FL 32708
Fax: 310-578-1403

6



--------------------------------------------------------------------------------



 



     Any party may change its address for the purpose of this Section 10.2 by
giving the other party written notice of its new address in the manner set forth
above.
     10.3 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersedes all prior
agreements; provided, however, that this Agreement shall supplement, not
supersede, any prior agreements concerning the Confidential Information or other
intellectual property of the Company, and any conflicts or inconsistencies
between such agreements shall be resolved so that the provision providing
greater rights to the Company shall prevail.
     10.4 Amendments; Waivers. This Agreement may be amended or modified, and
any of the terms and covenants may be waived, only by a written instrument
executed by the parties hereto, or, in the case of a waiver, by the party
waiving compliance. Any waiver by any party in any one or more instances of any
term or covenant contained in this Agreement shall neither be deemed to be nor
construed as a further or continuing waiver of any such term or covenant of this
Agreement.
     10.5 Provisions Severable. In case any one or more provisions of this
Agreement shall be invalid, illegal or unenforceable, in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not, in any way, be affected or impaired thereby. If any provision
hereof is determined by any court of competent jurisdiction to be invalid or
unenforceable by reason of such provision extending the covenants and agreements
contained herein for too great a period of time or over too great a geographical
area, or being too extensive in any other respect, such provision shall be
interpreted to extend only over the maximum period of time and geographical
area, and to the maximum extent in all other respects, as to which it is valid
and enforceable, all as determined by such court in such action.
     10.6 Attorney’s Fees. If any legal action, arbitration or other proceeding,
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach or default in connection with any of the provisions of this
Agreement, each of the parties hereto shall be responsible for payment of their
own attorneys’ fees and other costs incurred by them in that action or
proceeding, without regard to whomever is the prevailing party in such action or
proceeding with respect to such claims, except as otherwise provided in
Section 9.
     10.7 Governing Law. This Agreement shall be construed, performed and
enforced in accordance with, and governed by the laws of the State of California
without giving effect to the principles of conflict of laws thereof.
     10.8 Non-Disparagement. During Consultant’s consulting relationship with
the Company and thereafter, Consultant and the Company agree to represent
Consultant and the Company in a positive light and not to disparage or in any
other way communicate to any person or entity any negative information or
opinion concerning each other, or the Company’s parents, subsidiaries and
affiliates, or any of their partners, members, shareholders, officers,
directors, employees or agents, or any of them. This provision shall not
prohibit Consultant or the Company from making any statements or taking any
actions required by law, or reporting any actions or inactions Consultant or the
Company believe to be unlawful. This provision shall not be interpreted to
require or encourage Consultant or the Company to make any misrepresentations.

7



--------------------------------------------------------------------------------



 



     10.9 Return of Property. Upon termination of Consultant’s consulting
relationship with the Company, Consultant shall return to the Company any and
all Company property, materials, or equipment in his or her possession,
including, without limitation, Company property described in Section 7.
     10.10 Cooperation. During Consultant’s consulting relationship with the
Company and thereafter, Consultant agrees to cooperate with the Company and its
agents, accountants and attorneys concerning any matter with which Consultant
was involved during his consulting relationship with the Company. Such
cooperation shall include, but not be limited to, providing information to,
meeting with and reviewing documents provided by the Company and its agents,
accountants and attorneys during normal business hours or other mutually
agreeable hours upon reasonable notice and to make himself available for
depositions and hearings, if necessary and upon reasonable notice. If
Consultant’s cooperation is required after the termination of Consultant’s
consulting relationship, the Company shall reimburse Consultant for any out of
pocket expenses incurred by Consultant for time spent performing his obligations
hereunder.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument.
     10.12 Headings. The headings contained in this Agreement are provided
solely for the Parties’ convenience and shall not be deemed to alter the meaning
of the text of the Agreement.
     10.13 Survival. Sections 5, 6, 7, 8, 9 and 10 shall survive the termination
of this Agreement.
     10.14 Independent Contractor. The parties are and shall be independent
contractors to one another, and nothing herein shall be deemed to cause this
Agreement to create an agency, partnership, or joint venture between the
parties. Nothing in this Agreement shall be interpreted or construed as creating
or establishing the relationship of employer and employee between the Company
and the Consultant.
     10.15 Releases. As a condition to Consultant’s entitlement to the
compensation, payments and benefits provided for in Section 3 hereof, Consultant
shall have executed and delivered to the Company a release in the form attached
hereto as Exhibit “A”, and such Release shall have become irrevocable. If
Consultant exercises his right to revoke the Release in accordance with the
terms thereof, then this Agreement shall become null and void ab initio.
     10.16 ACKNOWLEDGEMENT OF KNOWING AND VOLUNTARY RELEASE. The Consultant
certifies that he has read the terms of this Agreement. The execution hereof by
Consultant shall indicate that this Agreement conforms to Consultant’s
understandings and is acceptable to him as a final agreement. It is further
understood and agreed that Consultant has had the opportunity to consult with
counsel of his choice.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.
THE COMPANY:
Peerless Systems Corporation,
a Delaware corporation

                  /s/ Robert G. Barrett       December 15, 2006                
 
By:
  Robert G. Barrett       Date    
 
  Its: Chairman, Compensation            
 
  Committee of the Board of Directors            

CONSULTANT:

             
/s/ Howard J. Nellor
 
      December 15, 2006    
Howard J. Nellor
      Date    

9



--------------------------------------------------------------------------------



 



Exhibit A to Consulting Agreement
RELEASE
KNOW ALL PERSONS BY THESE PRESENTS that the undersigned, Howard J. Nellor
(“Executive”), for and in consideration of certain benefits heretofore paid or
to be paid or provided to him by Peerless Systems Corporation, a Delaware
corporation (“Peerless”), as such benefits are set forth in a Consulting
Agreement dated as of December 15, 2006 (the “Consulting Agreement”), on behalf
of himself and his heirs, executors, administrators, agents, affiliates,
successors and assigns, does hereby irrevocably and unconditionally agree to
release, waive and forever discharge, except as otherwise provided in this
Release, Peerless and all of its subsidiaries, affiliates, successors and
assigns and their respective directors, officers, employees, attorneys, and
agents (collectively, the “Releasees”) from all Claims, as hereinafter defined,
and Executive waives, releases and covenants not to sue Releasees or to file any
lawsuit or any claim with any Federal, state or local administrative agency
asserting or in respect of any such Claims. Executive acknowledges that the
consideration amounts set forth in the Consulting Agreement are being paid to
him in part as consideration for this Release.
As used in this Release, the term “Claims” means and includes all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, rights, costs, losses and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, which Executive now has, or claims to have,
or which Executive at any earlier time had, or claimed to have had, or which
Executive at any future time may have, or claim to have, against each or any of
the Releasees relating to or arising out of Executive’s employment, compensation
and benefits with Peerless or the termination thereof, including, but not
limited to rights arising out of alleged violations of any contracts expressed
or implied, written or oral, fraud, misrepresentation, infliction of emotional
distress, or any other tort, or for violation of any Federal, state or
governmental statute, regulation or ordinance, including but not limited to the
following, each as amended to: (1) Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000 et seq.; (2) Section 1981 of the Civil Rights Acts of 1886,
42 USC Section 198; (3) the American with Disabilities Act, 42 USC Section 12101
et seq; (4) the Age Discrimination in Employment Act, 29 U.S.C.
Sections 621-634; (5) the Equal Pay Act of 1963, 29 U.S.C. Section 206;
(6) Executive Order 11246; (7) Executive Order 11141; (8) Section 503 of the
Rehabilitation Act of 1973, 29 U.S.C. Sections 701 et seq.; (9) the Employment
Retirement Income Security Act of 1974, 29 U.S.C. Sections 1001 et seq.; and
(10) any applicable California or Delaware law, statute, regulation, ordinance,
or constitutional or public policy provisions.
Notwithstanding any provision in this Release to the contrary, it is agreed that
the Executive does not waive his rights (such rights and the enforcement thereof
shall not be in “Claims” hereunder) (i) to coverage under any directors and
officers insurance policy, (ii) for indemnification

10



--------------------------------------------------------------------------------



 



pursuant to Peerless’ Certificate of Incorporation or Amended and Restated
By-laws or any applicable Delaware law, statute, regulation, ordinance or
constitutional or public policy provisions, and each case, as an effect on the
date of this Release, for acts or omissions occurring or alleged to have
occurred during Executive’ employment or other service to Peerless, (iii) to
enforce the Consulting Agreement or any other rights under any employee or
retirement benefit plan, program or policy of Peerless, (iv) any rights he may
have under the indemnification agreements previously signed; or (v) any existing
option agreements as of the Effective Date.
Executive hereby represents that (i) neither he, nor any one acting his
discretion or on his behalf, has filed any complaints, charges, claims, demand
or lawsuits with respect any Claim (an “Action”) against any Releasee with any
governmental agency or any court; (ii) he will not file or pursue any Action at
any time thereafter; and (iii) if any such agency or court assumes jurisdiction
of any Action, against any Releasee on behalf of Executive, he will request such
agency or court to withdraw the matter, to the extent such Action can be
interpreted as seeking the recovery of monetary relief for the Executive.
Nothing in the preceding sentence shall be interpreted as preventing the
Executive from bringing an Action solely for the purpose of challenging the
waiver and release of Claims under the Age Discrimination and Employment Act.
This Release extends to all rights, claims, demands, liabilities, actions,
causes of action, damages, losses, costs, expenses and compensation of Executive
or his heirs, executors, administrators, agents, affiliates, successors and
assigns, whether or known or unknown, foreseen or unforeseen, patent or latent,
described above, in which Executive may currently or in the future possess, in
each case arising contemporaneously with or prior to the date this Release is
executed by Executive or on account of or arising out of any matter, cause or
event to occur contemporaneously with or prior to such execution. Executive
fully understand and acknowledges that, in the event the facts underlying the
foregoing release are found to be other than or different from the facts now
understood by Executive to be true, Executive expressly accepts and assumes the
risks of the possible differences in facts and agrees that the release set forth
in this Release shall remain in full force and effect, notwithstanding any such
differences in facts. Notwithstanding the foregoing, the Releases agree that
Executive does not waive his rights (i) to coverage under any directors and
officers insurance policy, (ii) for indemnification pursuant to Peerless’
Certificate of Incorporation or Amended and Restated By-Laws or any applicable
Delaware law, statute, regulation, ordinance or constitutional or public policy
provisions as in effect on the date of this Release for acts or omissions
occurring or alleged to have occurred during Executive’s employment or other
service to Peerless, or (iii) to enforce the Consulting Agreement or any rights
under any employee or retirement benefit plan, program or policy of Peerless.

11



--------------------------------------------------------------------------------



 



     EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
     EMPLOYEE BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS EMPLOYEE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
This Release is made and entered into, and shall be subject to, governed and
interpreted in accordance with the laws of the California and shall be fully
enforced in the courts of that state without regard to principles of conflict of
laws.
Nothing in this Release shall be interpreted as a waiver or release of any
rights the Executive may have under the Age Discrimination and Employment Act
that arise after the date the Executive executes this Release. Executive hereby
further acknowledges that he has been given a period of twenty-one (21) days to
review and consider this Release by signing it. Executive further understand he
may use none or as much of this twenty one (21) day period as he wishes prior to
signing.
Executive is advised that he has the right and should consult with any attorney
before signing this Release. Executive understands that whether or not to do so
is the Executive’s decision. Executive acknowledges that he has exercised his
right to consult with an attorney to the extent, if any, that he desired.
Executive may revoke this Release with seven (7) days after he signs it.
Revocation can be made by delivering a written notice of revocation to the
General Counsel for Peerless. For such revocation to be effective, Peerless must
receive such written notice no later than the close of business on the seventh
day after the day in which the Executive executes this Release. If Executive
revokes this Release, it shall not be effective and the Transition Agreement
shall be null and void ab initio.
Executive acknowledges he has read this Release, understands and is voluntarily
executing it and that no representations, promises or inducements have been made
to Executive except as set forth in this release voluntarily, and he intends to
be legally bound by its terms, with full understanding of its consequences.

12



--------------------------------------------------------------------------------



 



Executive acknowledges that this Release covers all known and unknown claims
arising contemporaneously with or prior to the date this Release is executed or
on account of or arising out any matter, cause or event to occur
contemporaneously with or prior to such execution, including claims arising
under the Age Discrimination and Employment Act.
Executed at El Segundo, California on December 15, 2006.

             
WITNESS:
      HOWARD J. NELLOR    
 
           
     /s/ Jan Bowler
      /s/ Howard J. Nellor    
 
     
 
   

13